McDonald, J.
By the Court. delivering the opinion.
The deed of gift was made by the deceased, to the plaintiff in error, on the same evening, (or the evening preceding,) of his death. It was a voluntary conveyance. The deceased died at the house of the plaintiff in error, and the mare-remained in her possession. The -deed, though binding on James C. Gleaton and his heirs, executors, and administrators, was void as to his creditors. If there had been a rightful executor, he could not have claimed the property, for the deed was good and binding on the donor and his representatives, but the donee by receiving and using the property became executrix in her own wrong. There may be a rightful and an executor de son tort of the same person. Bae. Al. executors and adm. B. 3. Dorsey vs. Smithson, 6 Har. & John. 61.
Judgment affirmed..